--------------------------------------------------------------------------------

 
                                                        Exhibit 10.1




STOCK SALE AND PURCHASE AGREEMENT


By and between


NEW WORLD BRANDS, INC.


As Purchaser


BETTER ONLINE SYSTEMS, LTD.


As Seller


August 17, 2008




________________________________________________________________________
 
 
 
 











 
 

--------------------------------------------------------------------------------

 

 

 
NWB-BOS Letter of Agreement


Whereas NEW WORLD BRANDS, INC. (hereafter referred to also as "NWB"), located in
Eugene, Oregon, and B.O.S. BETTER ONLINE SOLUTIONS, LTD. (hereafter referred to
also as "BOS"), located in Rishon Le Zion, Israel, contemplate entering into the
transaction described below.
 
Whereas BOS holds 16,446,544 shares of NWB common stock (the “BOS NWB Stock”),
and additional 3,865,375 shares of Qualmax, Inc. common stock. (the “BOS Qualmax
Stock”); and
 
Whereas NWB represents that pursuant to that Merger Agreement between NWB and
Qualmax, Inc., dated February 18, 2008, as filed as part of NWB’s Preliminary
Schedule 14C (the “Preliminary 14C”), with the Securities and Exchange
Commission on February 22, 2008, Qualmax and NWB intend to effect a merger by
which Qualmax will be merged with and into NWB, and Qualmax shareholders will
receive shares of NWB common stock in exchange for their shares of Qualmax
common stock; and
 
Whereas In the event that the merger will be completed before NWB has purchased
all the BOS NWB Stock from BOS in accordance with this Letter of Agreement, the
BOS Qualmax Stock as a result of the merger shall be exchanged for 54,593,997
New NWB Stock (the “Exchange”); and
 
Whereas NWB and/or its assigns undertakes to absolutely and irrevocably purchase
Thirty-Five (35) Million shares of NWB common stock from BOS (the “NWB Stock”),
and BOS shall sell  up to Thirty-Five (35) Million shares of NWB common stock to
NWB, subject to the following terms and conditions (it being explicitly
stipulated and agreed that the NWB Stock is comprised of BOS NWB Stock and
18,553,456 of the New NWB Stock, or in case the merger is not effectedBOS
Qualmax Stock on an as exchanged basis as more fully set forth below);




  1.  The price per share for all shares of NWB Stock to be sold and purchased
under this Agreement shall be $0.025. The total purchase price for Thirty-Five
(35) Million shares of NWB Stock shall be $875,000.00 (all to be paid in US
Dollars). NWB represents and warrants it is repurchasing these shares to be
placed into treasury, and has no present intention of distributing or selling to
others its interest in the NWB Stock or granting any participation therein in
violation of any applicable law.


 2.  On September 2, 2008, NWB shall pay BOS the sum of $125,000.00 (One Hundred
and Twenty Five Thousand Dollars) in exchange for Five (5) Million shares of the
NWB Stock (the “First Portion of NWB Shares”). BOS shall send to NWB, by
overnight courier, the share transfer deed in respect of the First Portion of
NWB Shares within three days after BOS receives its bank confirmation that the
consideration for the First Portion of NWB Shares has been duly received in its
account.


3.  3.1 On October 1, 2008, NWB shall pay an additional minimum amount of
$25,000.00 (Twenty Five Thousand U.S. Dollars) to BOS in exchange for a minimum
of another One (1) Million shares of the NWB Stock. Thereafter, NWB shall make
further payments of a minimum of $25,000.00 (Twenty Five Thousand U.S. Dollars)
to BOS in exchange for a minimum of One (1) Million shares of NWB Stock, every
consecutive month, on the first day of such month, until, subject to Section 3.2
below, it has purchased all 35 Million shares of NWB Stock under this Agreement
(at a per-share price of $0.025 for all shares).  NWB shall have the right,
subject to BOS’ consent, to request to accelerate its purchase of the NWB Stock,
in whole or in part, at any time, at a per share purchase price of $0.025


3.2           BOS’s undertaking to sell NWB Stock hereunder is limited to the
reservation of 6,000,000 shares of the NWB Stock for a period of 6 months
beginning on the date of this Letter of Agreement (the “Reservation Period”) all
provided however, that NWB has fulfilled its obligation to purchase the First
Portion of the NWB Stock in accordance with Section 2 above, and has paid BOS
the amount of $125,000 in consideration therefore.
 
 
 

--------------------------------------------------------------------------------


 


    Subject to NWB duly and timely fulfilling its undertaking to purchase a
minimum of 1,000,000 shares of NWB Stock (or equivalents) per month
consecutively, at the price stated herein, with the first monthly period
beginning on October 1, 2008, BOS shall, absolutely and irrevocably continue to
reserve, each 6-month period, a tranche of 6,000,000 shares of NWB Stock for the
subsequent 6 month period, (Each such 6-month period the “Deferred Reservation
Period”). So long as NWB continues to make monthly payment as per the terms of
this agreement, BOS shall continue selling monthly million-share lots or greater
increments provided acceleration has been requested by NWB and consented by BOS
(provided appropriate payment for greater increments has been received by BOS
from NWB) to NWB until it has fulfilled its obligation under this Agreement to
sell 35 million shares or share equivalents (subject  to and calculated in
accordance with section 5 below) as the case may be, of NWB stock to NWB.


After the Reservation Period or each Deferred Reservation Period, as the case
may be, BOS shall have the right to offer and/or sell to any third party all or
any part of the balance of the NWB Stock not purchased from it until the
Reservation Period or the Deferred Reservation Period has elapsed.




3.3           NWB represents that it has not yet issued to BOS stock
certificates representing the NWB Stock nor has the NWB Stock been registered
under the Securities Act 1933, as amended. NWB further represents and warrants
that NWB purchases the NWB Stock on an As Is basis. Each of NWB and BOS
represents and warrants that it has the corporate power to enter into and
perform in accordance with this Agreement (subject to the approval of BOS’s
Board of Directors), that no consent from any third party is required for the
execution and performance under this Agreement, the execution and performance of
this Agreement will not violate or result in a breach of any certificate or
other governing instrument of NWB and BOS, respectively, and any agreement with
any third party, and BOS further confirms that it holds exclusive and
unencumbered title to and ownership of the NWB Shares and sale of the NWB Shares
pursuant hereto does not infringe upon or otherwise conflict with the rights of
any third party. The parties hereby agree to cooperate in filing all required
forms including but not limited to (to the extent required pursuant to
applicable rules and regulations,) Forms 13D, Form 3, Form  4 and 8-K filings,
or any other filing required, provided however that all costs associated and
related therewith, including, advisors fees, printing, filing and attorneys
fees, will be borne by NWB.


        4.  The total purchase price shall be stipulated as $875,000.00 (Eight
Hundred and Seventy Five Thousand Dollars), consisting of:
 
$125,000.00        within five days after the date of this agreement.
$750,000.00        consisting of up to thirty separate monthly payments of
$25,000.00
____________
$875,000.00        Total Contract Price


          5.           5.1           The parties recognize that currently BOS
holds 16,446,544 shares of NWB common stock (the “BOS NWB Stock”), and
additional 3,865,375 shares of Qualmax, Inc. common stock. (the “BOS Qualmax
Stock”).


       5.2      Assuming successful completion of the Merger in accordance with
the Merger Agreement between NWB and Qualmax, Inc., dated February 18, 2008, as
filed as part of the Preliminary 14C, Thereafter BOS shall hold a total of
71,040,519 shares of NWB (reflecting BOS NWB Stock and BOS Qualmax Stock,
exclusive of warrants).
 
 
 

--------------------------------------------------------------------------------




    5.3 In the event that the NWB/Qualmax merger is not completed before NWB has
purchased all of the BOS NWB Stock pursuant to this Letter of Agreement, this
Agreement shall remain valid and in lieu of the purchase of shares of NWB Stock,
NWB shall purchase from BOS and BOS shall sell to NWB the BOS Qualmax Stock on
an as-exchanged basis (pursuant to the exchange rate determined by the
Qualmax/NWB merger agreement) up to the total amount of the NWB Stock.


6.           For each payment due under this Agreement, payment by NWB shall be
due on the first day of each month. In the event of a default in payment by NWB,
BOS’s sole recourse shall be that BOS shall have the undisputable right to
terminate this Letter of Agreement, and be released from all obligations to sell
to NWB any shares of NWB Stock, BOS NWB Stock or BOS Qualmax Stock under this
Letter of Agreement.


NWB shall make payment by bank wire transfer to the account designated by BOS
below, on or before the 15th day of each month, for the duration of this
Agreement. BOS shall make delivery by sending an appropriate stock certificate
if such stock certificates in respect of the NWB Stock, and, if applicable, BOS
Qualmax Stock reflecting BOS’s title thereto will have been delivered
to BOS well in advance. Otherwise BOS shall be deemed to have fulfilled its
obligation by mailing a Stock Transfer Deed (in the form attached hereto as
appendix. A) to NWB by major overnight carrier (such as Fedex, or DHL) within
three days after receipt of BOS’s bank confirmation that the respective full
amount with respect to the relevant portion of NWB Shares was received in BOS’s
account.


7.         The parties hereby agree that this Letter of Agreement shall be
interpreted in accordance with Israeli Law without giving effect to the conflict
of laws provisions thereof and that jurisdiction and venue for any actions
pursuant to this Letter of Agreement shall lie exclusively in the competent
Tel-Aviv courts. This Agreement is severable; if a Court of competent
jurisdiction finds any of its terms to be illegal or void, the remaining terms
shall keep their force and effect without said terms.


8.           By signing this Agreement the parties acknowledge and agree that
this Agreement shall be specifically enforceable at law without any preliminary
or subsequent showing of irreparable harm, or any need to post any bond.


9.           This Letter of Agreement constitutes the full and final
understanding between BOS, NWB and Qualmax with respect to the sale and transfer
of the NWB Stock (or equivalents, as specifically herein stated) from BOS to NWB
subject to this Agreement’s terms and conditions. Nothing herein shall be deemed
to derogate from the rights of BOS pursuant to the existing agreements with
Qualmax and NWB  and their affiliates.


10.           It is hereby explicitly understood that BOS’s consent to enter
into this transaction is based on a good faith basis and understanding that NWB
is interested in purchasing, on a firm commitment basis, the NWB Stock from BOS
and that under no other circumstances would BOS agree to enter into this letter
of Agreement under such terms.
 
 
 

--------------------------------------------------------------------------------


 


11.           For purposes of official communications and notices between the
parties, notice shall be deemed effective and delivered to BOS when delivered
to:


B.O.S. Better Online Solutions Ltd.
Attn: Shmuel Koren
20 Freiman St.
Rishon LeZion 75101 Israel
Fax: +972(0)3-9541003
Email: skoren@boscom.com



 
Notice to NWB shall be deemed effective and delivered if delivered to NWB at:



New World Brands, Inc.
Attn: David Kamrat
Address:     340 West 5th Avenue
Eugene,      OR 97401
Fax:                541-302-3064
Email:        dkamrat@nwbnetworks.com


Notices to be served according to this Letter of Agreement shall be in writing
and shall be served upon the parties at the addresses set forth above or to such
other party or address as the parties may, from time to time, designate in
writing. Notices served by registered mail shall be deemed received on the day
of actual delivery as evidenced by the addressee’s receipt, and notices served
via fax or email shall be deemed received on the day of transmission. Any
notices of default or other possible non-compliance shall be sent by email as
well as by certified or registered mail.


12. Wiring Instructions: BOS shall inform NWB in writing at least 15 days prior
to making any changes to the bank wire information listed here. Until and unless
informed otherwise pursuant to this paragraph by BOS, NWB shall make all
payments to BOS under this Agreement by electronic bank wire transaction using
the following banking information:




BANK NAME – BANK LEUMI
ADDRESS - 5 SAHAROV STREET RISHON LE-ZION
ACCOUNT NUMBER-671 14290082
SWIFT CODE-LUMIILITTLV
IBAN-IL010 671 14290082




Signed:


/s/ _Shmuel Koren                                                               
 /s/ M. David Kamrat        
B.O.S. BETTER ONLINE SOLUTIONS,
LTD.                                               NEW WORLD BRANDS, INC. by
By SHMUEL
KOREN                                                                                       M.
DAVID KAMRAT
CEO                                                                                         CEO


August 18,
2008                                                                        
August 18, 2008                               
Date                                                                                             
Date                     















